IN THE SUPREME COURT OF TEXAS

                                 No. 06-0977

                    IN RE  PENN-AMERICA INSURANCE COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    All trial court proceedings in Cause No.  23353,  styled  George
and Suzanne Russell v. Penn-America Insurance Co. and Bryan United  Roofing,
Inc. d/b/a United Roofing & Sheet Metal, Inc., in the 278th  District  Court
of Walker County, Texas, are stayed pending further order of this Court.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this December 22, 2006.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk